Citation Nr: 0427359	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  99-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for degenerative joint 
disease of the elbows and shoulders.

7.  Entitlement to service connection for a cervical spine 
strain.

8.  Entitlement to service connection for peripheral 
neuropathy.

9.  Entitlement to service connection for impotence.

10.  Entitlement to service connection for a cyst of the left 
testicle.

11.  Entitlement to service connection for incontinence.

12.  Entitlement to service connection for hearing loss.

13.  Entitlement to service connection for residuals of a 
right orchiectomy.

14.  Entitlement to service connection for a chronic 
disability manifested by nausea, dizziness, hot flashes, loss 
of appetite, lower right abdominal pain, loss of 
concentration, vertigo, sleeping problems, bone aches, and 
transient ischemic attacks.

15.  Entitlement to service connection for residuals of a 
bilateral inguinal hernia repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from May 1999 and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The issues on appeal originally included entitlement to 
service connection for hemorrhoids.  Before the matter was 
certified to the Board, however, in a March 2004 rating 
decision, the RO granted service connection for hemorrhoids 
and assigned an initial 10 percent rating, effective December 
20, 2000.  The Board finds that the grant of service 
connection for hemorrhoids constitutes a full award of the 
benefit sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the 
veteran has not perfected an appeal with the down-stream 
elements of compensation level or effective date, those 
issues are not in appellate status.  Id. 

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On his November 1999 and May 2004 substantive appeals, the 
veteran requested a personal hearing before a Veterans Law 
Judge at the RO.  The veteran has not yet been afforded the 
opportunity to attend a hearing, as he has requested.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2003).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2003), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2003); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2003).

Accordingly, this case is remanded for the following action:

The veteran should also be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2003).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




